 1   MAYALL HURLEY
     A Professional Corporation
 2   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 3
     Telephone (209) 477-3833
 4   NICHOLAS J. SCARDIGLI
     CA State Bar No. 249947
 5   JENNY D. BAYSINGER
     CA State Bar No. 251014
 6
     Attorneys for Plaintiff Nicholas Rossi
 7
 8   EDWARD GARCIA, Bar No. 173487
     KULUVA, ARMIJO & GARCIA
 9   One California Street, Suite 1150
     San Francisco, CA 94111
10   (415) 273-6500
     (415) 273-6535 fax
11
     edgarcia@kuluvalaw.com
12
     Attorneys for Defendant Herzog Transit Services, Inc.
13
                                    UNITED STATES DISTRICT COURT
14
                                  EASTERN DISTRICT OF CALIFORNIA
15
16   NICHOLAS ROSSI,                                    Case No. 2:18-cv-01032-MCE-EFB

17           Plaintiff,                                 ORDER OF DISMISSAL WITH
                                                        PREJUDICE [FRCP 41(a)(2)]
18   vs.
                                        Complaint Filed:                    March 8, 2018
19   HERZOG TRANSIT SERVICES, INC., and Removal Date:                       April 25, 2018
     DOES 1-100, inclusive,
                                        Trial Date:                         None yet set
20
          Defendants.
21
22           Having considered the Parties’ Joint Motion to Dismiss with Prejudice, and good cause
23   appearing therefor, it is hereby ORDERED that the action is dismissed in its entirety, with
24   prejudice, each party to bear its own fees and costs.
25
     ///
26
     ///
27
28   ///

     ORDER Joint Motion to Dismiss with Prejudice
     Page 1 of 2
 1           The Clerk of the Court is directed to close this case.
 2           IT IS SO ORDERED.
 3   Dated: May 20, 2019
 4
 5
 6
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER Joint Motion to Dismiss with Prejudice
     Page 2 of 2
